      Case 2:20-cv-02210-TLN-KJN Document 5 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN DASHAWYE CARLOCK,                            No. 2:20-cv-2210 KJN P
12                        Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    PATRICK COVELLO,
15                        Respondents.
16

17           By an order filed November 9, 2020, petitioner was ordered to file an in forma pauperis

18   affidavit or to pay the appropriate filing fee, within thirty days, or his application would be

19   dismissed. The thirty day period has now expired, and petitioner has not responded to the court’s

20   order, has not filed an in forma pauperis affidavit, and has not paid the appropriate filing fee.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

22   a district judge to this case; and

23           IT IS RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, petitioner may file written

27   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

28   Findings and Recommendations.” Petitioner is advised that failure to file objections within the
                                                        1
      Case 2:20-cv-02210-TLN-KJN Document 5 Filed 12/23/20 Page 2 of 2


 1   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 2   F.2d 1153 (9th Cir. 1991).

 3   Dated: December 23, 2020

 4

 5
     /carl2210.fpf.hab
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
